Title: From George Washington to the President and Fellows of Harvard University, 27 October 1789
From: Washington, George
To: President and Fellows of Harvard University

 
          
            Gentlemen,
            Boston October 27th 1789.
          
          Requesting you to accept my sincere thanks for the address with which you have thought proper to honor me, I entreat you to be persuaded of the respectful and affectionate consideration with which I receive it.
          Elected by the suffrages of a too partial country to the eminent and arduous station, which I now hold, it is peculiarly flattering to find an approbation of my conduct in the judgment of men, whose reverend characters must sanction the opinions they are pleased to express.
          Unacquainted with the expression of sentiments which I do not feel, you will do me justice by believing confidently in my disposition to promote the interests of science and true religion.
          It gives me sincere satisfaction to learn the flourishing state of your literary Republic—assured of its’ efficiency in the past events of our political system, and of its’ further influence on those means which make the best support of good government, I rejoice that the direction of its’ measures is lodged with men, whose approved knowledge, integrity, and patriotism give an unquestionable assurance of their success.
          That the Muses may long enjoy a tranquil residence within the walls of your University, and that you, Gentlemen, may be happy in contemplating the progress of improvement through the various branches of your important departments, are among the most pleasing of my wishes and expectations.
          
            Go: Washington
          
        